Name: Council Regulation (EC) No 2719/95 of 20 November 1995 amending Regulation (EC) No 3699/93 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products
 Type: Regulation
 Subject Matter: financing and investment;  fisheries;  employment; NA
 Date Published: nan

 25. 11 . 95 EN Official Journal of the European Communities No L 283/3 COUNCIL REGULATION (EC) No 2719/95 of 20 November 1995 amending Regulation (EC) No 3699/93 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EC) No 3699/93 (4) lays down the criteria and arrangements regarding Commun ­ ity structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products ; Whereas the fishing industry is now undergoing far ­ reaching changes in the context of a serious crisis ; whereas the necessary adjustments to the industry entailed by the application of the common fisheries policy as laid down in Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture f) are creating a need for an extensive range of accompanying measures of a socio ­ economic nature ; Whereas a range of socio-economic accompanying measures to assist enterprises and individuals in the fishing industry as well as areas dependent on fishing is already available at Community level in the general context of the Structural Funds ; Whereas these measures are not, however, sufficient to prevent the fishing industry from losing dynamic and skilled members through the reduction of fishing capa ­ city ; whereas appropriate measures should therefore be implemented at Community level, in particular to assist the oldest fishermen ; Whereas the social partners have been consulted pursuant to Article 3 of the Agreement annexed to the Protocol on social policy, Article 1 Regulation (EC) No 3699/93 is hereby amended as follows : 1 . The following Article shall be inserted. Article 14a Measures of a socio-economic nature 1 . For the purposes of this Article, "fisherman" shall mean anyone engaging in his main occupation on board an operational sea-going fishing vessel . 2 . The Member States may take, for fishermen, measures of a socio-economic nature associated with restructuring of the Community fisheries sector within the meaning of Article 1 1 of Regulation (EEC) No 3760/92. 3 . Financial assistance from the FIFG may only be granted for the following measures : (a) part-financing of national early-retirement schemes for fishermen, provided that the following condi ­ tions are fulfilled :  at the time of early retirement, the age of the beneficiaries of the measure must be not more than ten years from the legal retirement age for the purposes of the legislation in force in the Member State, or, the beneficiaries must be aged at least 55,  the beneficiaries can show that they have worked for at least 10 years as fishermen. However, contributions to the normal retirement scheme for fishermen during the period of early retirement shall not be eligible for financial assis ­ tance from the FIFG. In each Member State, for the entire programming period within the meaning of Article 3, the number of beneficiaries may not exceed the number of jobs eliminated on board fishing vessels as a result of those vessels permanently stopping fishing activities, within the meaning of Article 8 (2), or because of the permanent transfer of vessels to a third country in the context of the creation of a joint enterprise, within the meaning of Article 9 (') OJ No C 85, 7 . 4. 1995, p. 3 . R OI No C 269 , 16 . 10 . 1995 . ( 3) OJ No C 236, 11 . 9 . 1995, p. 53. (4) OJ No L 346, 31 . 12. 1993, p. 1 . Regulation as amended by the Regulation (EC) No 1624/95 (OJ No L 155, 6. 7. 1995, p. 1 ). n OJ No L 389, 31 . 12. 1992, p. 1 . 3 ; No L 283/4 EN Official Journal of the European Communities 25. 11 . 95 (b) granting individual compensatory payments to fishermen, on the basis of an eligible cost limited to ECU 7 000 per individual beneficiary, provided the vessel on which the beneficiaries were employed has been the object of measures perma ­ nently stopping its activities, within the meaning of Article 8 (2), or permanently transferring it to a third country in the context of the creation of a joint enterprise , within the meaning of Article 9 (3). Under no circumstances may any one fisherman accumlate the benefits of the two measures referred to in points (a) and (b). 4 . The Member States shall adopt the necessary provisions to prohibit any one fisherman from accu ­ mulating benefits from the two measures referred to in paragraph 3 (a) and (b). They shall also make the neces ­ sary arrangements to ensure that the beneficiaries of the measure referred to in paragraph 3 (a) permanently give up work as fishermen and that the compensation referred to in paragraph 3 (b) is refunded on a pro rata temporis basis where the beneficiaries return to their work as fishermen within a period of less than six months after the decision to grant them the compensa ­ tion . 5. Unless provisions to the contrary are adopted according to the procedure provided for in Article 43 of the Treaty, this Article shall automatically be repealed when the first programming period referred to in Article 3 of this Regulation expires.' 2 . In Annex IV, paragraph 2.2., the text of the 'Group 2' indent shall be supplemented as follows : 'including the measures referred to in Article 14a (3)'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1995. For the Council The President C. ALBORCH BATALLER